          Case 3:20-cv-01233-DEB Document 5 Filed 07/01/20 PageID.15 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   GRACE G.,                                            Case No.: 3:20-cv-01233-DEB
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15                                                        [DKT. NO. 2]
                                       Defendant.
16
17
             Before the Court is Plaintiff Grace G.’s Application to Proceed with her Complaint
18
     in forma pauperis. Dkt. No. 2. A court may authorize the commencement of a suit without
19
     prepayment of fees if the plaintiff submits an affidavit, including a statement of all her
20
     assets, showing she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit
21
     must “state the facts as to [the] affiant’s poverty with some particularity, definiteness and
22
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal
23
     quotations omitted). An affidavit is sufficient if it demonstrates that the party cannot pay
24
     the fee “and still be able to provide himself [or herself] and dependents with the necessities
25
     of life.” Id. (internal quotations omitted).
26
             Here, Plaintiff’s application states she is self-employed and has limited income and
27
     assets. Although Plaintiff’s past income averaged $625 per month, she does not expect to
28

                                                      1
                                                                                   3:20-cv-01233-DEB
        Case 3:20-cv-01233-DEB Document 5 Filed 07/01/20 PageID.16 Page 2 of 2



 1   have any income next month. Dkt. No. 2 at 1. Plaintiff’s only asset is a checking account
 2   with a balance of $200. Id. at 2. Plaintiff’s monthly expenses, which include rent, laundry
 3   and transportation total $620. Id. at 4.
 4         Based on the foregoing, the Court finds Plaintiff has sufficiently shown she lacks the
 5   financial resources to pay her filing fee. Accordingly, Plaintiff’s Application to Proceed
 6   with her Complaint in forma pauperis is GRANTED.
 7         IT IS SO ORDERED.
 8   Dated: July 1, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 3:20-cv-01233-DEB
